Chief Justice QuiñoNes,
after making the foregoing statement of facts, delivered the opinion of the court as follows:
According to articles 17 and 20 of the Mortgage Law, cited by the registrar in his memorandum decision, "after any instrument transferring the ownership or possession of realty, ■or of property rights therein, has been recorded or a cautionary notice thereof made in the registry, no other instrument of the same or of a prior date may be recorded or entered, by which the ownership of the same estate or property right is transferred or encumbered,” and if said interest is recorded in favor of a person other than the one executing the transfer or encumbrance, registrars shall refuse the re•quested record under their responsibility; wherefore the refusal of the registrar to record the instrument in question is in strict conformity with said legal provisions.
*442The memorándum decision refusing admission to record, entered by the registrar of property of this city at the end of of the document referred to in this appeal, is affirmed, and said document is ordered to be returned to him together with a certified copy of the present decision for his information and that due effect may be given thereto in accordance with the law.
' Justices Hernandez, Figueras, MacLeary and Wolf concurred.